Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This first non-final action is in response to applicant’s original filing and preliminary amendment of 04 December 2019.  Claims 1-38 have been canceled by the preliminary amendment.  Claims 39-64 are pending and have been considered as follows.  
Claim Objections
Claims 41, 47, 53, 54, 64 objected to because of the following informalities:  
in each of claims 41, 47, 53, 54 and 64, the acronym “INS” is used without being previously defined within the claims.  
Further, in claim 53, there appears to be a semicolon missing at the end of line 12, after “a predefined distance”.  
Still further, in claim 53, line 19, the limitation “deduce data” appears to be a typographical error and should be “deduced data”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 39, line 6, the limitation “operating a processor for generating…” is recited.  It is unclear to the Examiner if this is the same processor recited in line 3 or a different processor. 
In claim 39, lines 12-13, the limitation “based on crossing between cells…” is recited.  It is unclear to the examiner exactly what is crossing between cells.  Is it the processor that is physically crossing between the cells? Is it the UGV crossing between the cells?  Or is it is comparison of information between the cells?  
In claim 40, line 2, the limitation “a scanning device” is recited.  It is unclear to the Examiner if this is the same scanning device recited in claim 39 or a different scanning device. 
Claim 41 is rejected as being dependent upon a rejected claim. 
In claim 42, line 4, the limitation “relative to non-traversable cells 
In claim 43, line 5, the limitation “generating the deduced data, from the crossing” is recited.  It is unclear if this is the same generating the deduced data based on crossing between cells as recited in claim 39 or if this is a different generation step.  
Further, in claim 43, lines 5-7, the limitation “the deduced data is indicative of whether a size of a non-traversable area which includes an area represented by the at least one second cell is greater than the size of the at least one second cell” is recited.  This limitation is unclear to the Examiner, as it is unclear how an area that is represented by at least one second cell can then be greater than the size of the at least one second cell.  How can a second cell be greater than itself?
Claims 44-45 are rejected as being dependent upon a rejected claim. 
In claim 46, line 2, the limitation “the data obtained” is recited.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in claim 39 (from which claim 46 depends) the limitation “generating deducted data” is recited, but there is no limitation recited going to the “obtaining” of data.  
Claims 47-48 are rejected as being dependent upon a rejected claim. 
In claim 49, line 3, the limitations “the large map” and “the small map” are recited.  There is insufficient antecedent basis for these limitations in the claim. 
Claims 50-51 are rejected as being dependent upon a rejected claim. 
In claim 52, lines 3, 4, 5 and 7, the limitation “the map” is recited (the limitation is recited separately in each of the notes lines).  There is insufficient antecedent basis for this limitation in the claim (at least to the first instance of “the map”).  Moreover, it is unclear which map (the first map or the second map) these limitations are referring to.  
In claim 52, line 4, the limitation “the part of the area” is recited.  There is insufficient antecedent basis for his limitation in the claim. 
In claim 53, line 19, the limitation “based on crossing between cells…” is recited.  It is unclear to the examiner exactly what is crossing between cells.  Is it the processor that is physically crossing between the cells? Is it the UGV crossing between the cells?  Or is it is comparison of information between the cells?  
In claim 54, lines 3-4, the limitation “INS data indicative of a current location of the UGV relative to a previous location” is recited.  It is unclear to the examiner if these limitations (those limitations which are emphasized) are the same “INS (for providing) data indicative of a current location of the UGV relative to a previous location” or different INS data indicative of a current location and a different previous location. 
In claim 54, lines 5-6, the limitation “relative to non-traversable cells 
In claim 55, line 3, the limitation “generate the deduced data by crossing between” is recited.  It is unclear if this is the same generate deduce[d] data based on crossing between cells as recited in claim 53 or if this is a different generation step.  
Further, in claim 55, lines 6-8, the limitation “the deduced data is indicative of whether a size of a non-traversable area which includes an area represented by the at least one second cell is greater than the size of the at least one second cell” is recited.  This limitation is unclear to the Examiner, as it is unclear how an area that is represented by at least one second cell can then be greater than the size of the at least one second cell.  How can a second cell be greater than itself?
Claim 56 is rejected as being dependent upon a rejected claim. 
In claim 57, line 3, the limitation “the data obtained” is recited.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in claim 53 (from which claim 57 depends) the limitation “generate deduce[d] data” is recited, but there is no limitation recited going to the “obtain/obtained” of data.  
Claim 58 is rejected as being dependent upon a rejected claim. 
In claim 59, line 4, the limitations “the large map” and “the small map” are recited.  There is insufficient antecedent basis for these limitations in the claim. 
Claims 60-61 are rejected as being dependent upon a rejected claim. 
In claim 62, line 14, the limitation “based on crossing between cells…” is recited.  It is unclear to the examiner exactly what is crossing between cells.  Is it the processor that is physically crossing between the cells? Is it the UGV crossing between the cells?  Or is it is comparison of information between the cells?  
In claim 63, line 20, the limitation “crossing between at least one cell…” is recited.  It is unclear to the examiner exactly what is crossing between cells.  Is it the processor that is physically crossing between the cells? Is it the UGV crossing between the cells?  Or is it is comparison of information between the cells?  
In claim 64, line 27, the limitation “cross between cells…” is recited.  It is unclear to the examiner exactly what is crossing between cells.  Is it the processor that is physically crossing between the cells? Is it the UGV crossing between the cells?  Or is it is comparison of information between the cells?  
In claim 64, lines 31-32, the limitation “receive INS data indicative of a current location of the UGV relative to a previous location” is recited.  It is unclear to the examiner if these limitations (those limitations which are emphasized) are the same “INS (for providing) data indicative of a current location of the UGV relative to a previous location” or different INS data indicative of a current location and a different previous location. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 62 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 62 is directed to a computer program project comprising a computer readable medium which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). Under a broadest reasonable interpretation of “a computer program product comprising a computer readable medium”, could be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission. The Examiner suggests amending the claims to specify that the computer readable medium is a non-transitory computer readable medium.
Claims 39-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claim 39, the claim recites the limitations of operating a processor for generating, based on scanning output data received from a scanning device, a first map of an area surrounding the UGV comprising a first group of cells the cells characterized by a first size; operating a processor for generating, based on the scanning output data, a second map of the area surrounding the UGV, which is smaller than the first map and comprising a second group of cells, each of the second group of cells characterized by a second size smaller than the first size; the second map at least partly overlaps the first map; wherein cells in the first group of cells and the second group of cells are classified to a class selected from at least two classes, comprising traversable and non-traversable; operating the processor for generating deduced data based on crossing between cells in the first map and second map; and generating navigation instructions 
These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and generating maps of an area based collected data, deducing data based on the collected data or generating navigation instructions.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation that the various steps are being executed by a processor does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claim 39 recites the additional limitations of a processor.  Claim 53 recites the additional limitations of a scanning device for scanning an area surrounding the UGV, to thereby provide scanning output data providing information on distances between objects in the area and the UGV in a multiplicity of directions; an INS for providing data indicative of a current location of the UGV relative to a previous location and a processor. Claim 62 recites the additional limitations of a computer program product comprising a computer readable storage medium retaining program instructions.  Claim 63 recites the additional limitations of a scanning device and an Inertial Navigation System (INS) being operatively connected to a processor, receiving scanning output data generated by the scanning device, crossing between at least one cell from the first group of cells that is classified as non-traversable and at least one corresponding cell from the second group of cells, and navigating the UGV while considering the data deduced from the crossing.  
The receiving steps and crossing steps recited in claims 63 and 64 are recited at a high level of generality (i.e., as a general means of gathering an receiving data or crossing), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The navigating steps in claims 63 and 64 are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the generating/deducing steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  The processor and the computer program product comprising a computer readable storage medium merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The processor and the computer program product comprising a computer readable storage medium are recited at a high level of generality and merely automate the generating steps.  Still further, claims 53, 63 and 64 recite the 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the generating and deducing steps are performing using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 40-52 and 54-61, further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more, for reasons similar to the analysis above with respect to claims 39 and 53.  
As such, claims 39-64 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 39-64 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2013/0211656) in view of Young et al. (US 8,234,068).
With respect to claim 39, An et al. teach a method of navigating an unmanned ground vehicle (UGV) (see at least Abstract), the method comprising: operating a processor for generating, based on scanning output data received from a scanning device (see at least ¶[0016]-[0018] and [0042]-[0043]), a first map of an area surrounding the UGV comprising a first area characterized by a first size (see at least ¶[0019], [0038]-[0039], and [0079]-[0080] and Figs. 1-2); operating a processor for generating, based on the scanning output data, a second map of the area surrounding the UGV, which is smaller than the first map and comprising a second area (see at least ¶[0020] , [0038]-[0039], and [0079]-[0080] and Figs. 1-2); the second map at least partly overlaps the first map (see at least Figs. 1-2); wherein the first area and the second area are classified to a class selected from at least two classes, comprising traversable and non-traversable (see at least ¶[0019]-[0020], [0038]-[0039], [0079]-[0080], and [0099]-[0104] – reliable and unreliable can be interpreted as traversable and non-traversable); operating the processor for generating deduced data based on crossing between cells in the first map and second map (see at least ¶[0084]-[0106]); and generating navigation instructions for navigating the UGV using the deduced data (see at least ¶[0119]-[0132]).  While An et al. teaches a first and a second map going to traversable and non-traversable sections of an area surrounding (see at least Figs. 6-7 and col. 17, line 59 – col. 20, line 31).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Young et al. wherein the first and second map going to free areas and full areas comprise cells and that the size of the full cells are smaller than the size of the free cells with the system of An et al. as both systems are directed to navigation of an autonomous vehicle based on knowing traversable and non-traversable areas, and one of ordinary skill in the art would have recognized the established utility of the first and second map going to free areas and full areas comprise cells and that the size of the full cells are smaller than the size of the free cells and would have predictably applied it to improve the system of An et al. 
With respect to claim 40, An et al. teaches operating a scanning device on-board the UGV for scanning the area surrounding the UGV and generating the scanning output data (see at least ¶[0016]-[0018] and [0042]-[0043]).
With respect to claim 41, An et al. teaches navigating the UGV based on INS data obtained by an INS on-board the UGV (see at least ¶[0016]-[0018] and [0042]-[0043]); wherein the first size is larger than an accumulated drift values of the INS over a predefined distance (see at least ¶[0084]-[0106]).
With respect to claim 42, An et al. teaches receiving INS data indicative of a current location of the UGV relative to a previous location (see at least ¶[0016]-[0018] and [0042]-[0043]); updating a location of the UGV relative to non-traversable cells on the first map and on the second map (see at least ¶[0119]-[0132]); and navigating the UGV in accordance with the deduced data (see at least ¶[0119]-[0132]).
With respect to claim 43, An et al. teaches crossing between at least one second cell from the second group of cells that is classified as non-traversable and at least one corresponding cell from the first group of cells (see at least ¶[0119]-[0132]); and generating the deduced data, from the crossing, the deduced data is indicative of whether a size of a non-traversable area which includes an area represented by the at least one second cell is greater than the size of the at least one second cell (see at least ¶[0119]-[0132]).
With respect to claim 44, An et al. teaches wherein navigating the UGV comprises generating or updating a path to a destination (see at least ¶[0119]-[0132]).
With respect to claim 45, An et al. teaches wherein navigating the UGV comprises determining steering commands for controlling movement of the UGV within the area (see at least ¶[0119]-[0132]).
With respect to claim 46, An et al. teaches wherein navigating the UGV is performed in accordance with at least the second map and the data obtained from the crossing (see at least ¶[0119]-[0132]).
With respect to claim 47, An et al. teaches wherein INS data is received repeatedly (see at least ¶[0016]-[0018] and [0042]-[0043]).
With respect to claim 48, An et al. teaches wherein the first map or the second map is generated by accumulating scanning output data in an advancement direction of the UGV as the UGV advances into the area, and omitting representation of areas in an opposite direction beyond a scanning range (see at least ¶[0019]-[0020], [0038]-[0039], [0079]-[0080], and [0084]-[0106]).
With respect to claim 49, An et al. teaches repeatedly obtaining a path to a destination of the UGV; and updating the path using the large map and the small map (see at least ¶[0119]-[0132]).
With respect to claim 50, An et al. teach further comprising determining the path to the destination, the path determined so as to avoid non-traversable area (see at least ¶[0119]-[0132]).  Again, while An et al. teaches a first and a second map going to traversable and non-traversable sections of an area surrounding an UGV, An et al. do not specifically teach that the traversable and non-traversable areas are cells.  However, such matter is suggested by Young et al. (see at least Figs. 6-7 and col. 17, line 59 – col. 20, line 31).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Young et al. wherein the traversable and non-traversable areas are cells with the system of An et al. as both systems are directed to navigation of an autonomous vehicle based on knowing traversable and non-traversable areas, and one of ordinary skill in the art would have 
With respect to claim 51, An et al. teaches wherein the predefined distance is determined to exceed a maximal distance expected to be travelled by the UGV between consecutive map updates (see at least ¶[0119]-[0132]).
With respect to claim 52, An et al. teaches wherein the predefined distance is determined according to any one of: i. a dimension of the area represented by the map. ii. half of a dimension of the part of the area represented by the map; iii. a relation between an update rate of the map, and a maximal or expected velocity of the UGV; and iv. a diagonal of the map (see at least ¶[0119]-[0132]).
With respect to claims 53-64, please see the rejections above with respect to claims 39-51, the limitations of which are commensurate in scope to the limitations of claims 53-64. 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed 
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667